Exhibit 10.2

EMPLOYMENT AGREEMENT



            This Employment Agreement (this “Agreement”) is made by and between
ExpressJet HOLDINGS, Inc., a Delaware corporation (“Company”), andThomas M.
hanley (“Executive”). 

W I T N E S S E T H:

            WHEREAS, Company desires to employ Executive on the terms and
conditions and for the consideration hereinafter set forth and Executive desires
to be employed by Company on such terms and conditions and for such
consideration;

            NOW THEREFORE, for and in consideration of the mutual promises,
covenants and obligations contained herein, Company and Executive hereby agree
as follows:



ARTICLE I:  EMPLOYMENT AND DUTIES



            1.1       Employment; Effective Date.  Company agrees to employ
Executive and Executive agrees to be employed by Company, at will of both
Company and Executive, pursuant to the terms and conditions of this Agreement
beginning as of April 19, 2010 (the “Effective Date”).

            1.2       Position.  From and after the Effective Date, Executive
shall be employed in the position of President and Chief Executive Officer of
Company and Company’s wholly owned subsidiary ExpressJet Airlines, Inc. and/or
any successor to substantially all of the assets of ExpressJet Airlines, Inc.
(ExpressJet Airlines, Inc. and any such successor shall be collectively referred
to herein as “ExpressJet”), or Company shall employ, or cause a subsidiary of
Company to employ, Executive in such other position or positions as the parties
may mutually agree.

            1.3       Duties and Services.  Executive agrees to serve in the
positions referred to in paragraph 1.2 and to perform diligently and to the best
of his abilities the duties and services appertaining to such offices as set
forth in the Bylaws of Company or ExpressJet, as applicable, in effect on the
Effective Date, as well as such additional duties and services appropriate to
such offices which the parties mutually may agree upon from time to time. 
Executive shall, during the period of Executive's employment with Company,
devote his full business time, energy, and best efforts to the business and
affairs of Company. Executive may not engage, directly or indirectly, in any
other business, investment, or activity that interferes with the performance of
his duties hereunder, is contrary to the interest of Company or requires any
significant portion of his business time.  The foregoing notwithstanding, the
parties recognize and agree that Executive may engage in passive personal
investments and other business activities which do not conflict with the
business and affairs of Company or interfere with Executive's performance of his
duties hereunder. Executive acknowledges and agrees that Employee owes a
fiduciary duty of loyalty, fidelity and allegiance to act at all times in the
best interests of Company.

--------------------------------------------------------------------------------

            1.4       Confidential Information, Inventions, Business
Opportunities and Good Will.  Company shall disclose to Executive, and place
Executive in a position to have access to or develop, confidential or
proprietary information and inventions of Company (or its affiliates); and shall
entrust Executive with business opportunities of Company (or its affiliates);
and shall place Executive in a position to develop business good will on behalf
of Company (or its affiliates).

ARTICLE II:  AT-WILL EMPLOYMENT RELATIONSHIP

            2.1       Term.  Unless sooner terminated pursuant to other
provisions hereof, Company agrees to employ Executive for a two-year period
beginning on the Effective Date.  Said term of employment shall be extended
automatically for an additional successive one-year period as of the second
anniversary of the Effective Date and thereafter as of the last day of each
successive one-year period of time thereafter that this Agreement is in effect;
provided, however, that if, prior to the date which is 90 days before the last
day of any such term of employment, Company or Executive shall give written
notice to the other that no such automatic extension shall occur, then
Executive’s employment shall terminate on the last day of the term of employment
during which such notice is given.   The employment relationship between
Executive and Company is at-will.  Each of Executive and Company shall have the
right to terminate the employment relationship at any time and for any reason
whatsoever, with or without cause, and without any liability or obligation
except as may be expressly provided in this Agreement.

            2.2       Notice of Termination.  If Company or Executive desires to
terminate Executive’s employment hereunder, it or he shall do so by giving
written notice to the other party that it or he has elected to terminate
Executive’s employment hereunder and stating the effective date and reason for
such termination, provided that no such action shall alter or amend any other
provisions hereof or rights arising hereunder.  In the case of a termination of
employment by Executive, the effective date of such termination specified in the
written notice of termination from Executive to Company shall not be less than
90 days, respectively, from the date such written notice of termination is
given, and Company may require an effective date of termination earlier than
that specified in such written notice of termination (and, if such earlier
effective date of termination is so required, it shall not change the basis for
Executive’s termination nor be construed or interpreted as a termination of
employment by Company pursuant to paragraph 4.1).

ARTICLE III:  COMPENSATION AND BENEFITS

            3.1       Base Salary.  During the period of this Agreement,
Executive shall receive a minimum annual base salary equal to the greater of (i)
$375,000.00 or (ii) such amount as Company and Executive mutually may agree upon
from time to time.  Executive’s annual base salary shall be paid in equal
installments in accordance with Company’s standard policy regarding payment of
compensation to executives but no less frequently than semi-monthly.

            3.2       Bonus Programs.  Executive shall participate in each cash
bonus program maintained by Company on and after the Effective Date (including
without limitation any such

--------------------------------------------------------------------------------

program maintained for the year during which the Effective Date occurs) at a
level which is not less than the participation level made available to similarly
situated employees of the Company.

            3.3       Company Benefits.  Executive shall be entitled to no less
than four weeks of vacation benefits annually.  During Executive’s employment
hereunder, Executive and, to the extent applicable, Executive’s family,
dependents and beneficiaries, shall be allowed to participate in all benefits,
plans, and programs, including improvements or modifications of the same, which
are now, or may hereafter be, available to similarly situated employees of
Company.  Such benefits, plans and programs may include, without limitation,
profit sharing plan, thrift plan, annual physical examinations, health insurance
or health care plan, life insurance, disability insurance, pension plan, pass
privileges on Continental Airlines, Inc. (“Continental”) or Company flights,
flight privileges and the like.  Executive’s participation in Company benefits
are subject to a six month benefits eligibility waiting period (“Bridge Period”)
as set forth applicable plans and per Company policy.  During the Bridge Period,
Executive will be reimbursed for premium payments incurred by Executive during
the Bridge Period in excess of the amount that Executive would be charged under
applicable Company plans or programs (subtracting any amount that Executive
would be due as a self-pay obligation under Company plans or programs) in an
amount not to exceed $1000 per month for each month during the Bridge Period. 
Company shall not, however, by reason of this paragraph be obligated to
institute, maintain, or refrain from changing, amending or discontinuing, any
such benefit plan or program, so long as such changes are similarly applicable
to similarly situated employees generally; provided, however, that Company shall
not change, amend or discontinue Executive’s Flight Privileges (as defined
below) without Executive’s prior written consent.   Executive will be eligible
to receive restricted stock and stock option grants under the equity incentive
plans maintained by Company in accordance with Company and ExpressJet policy and
Executive’s position within Company.  Company shall use reasonable efforts to
provide Platinum Elite OnePass Cards (or similar highest category successor
frequent flyer cards) in Executive’s and Executive’s spouse’s names for use on
the System (as defined below) and a membership for Executive and Executive’s
spouse in Continental’s Presidents Club (or any successor program maintained in
the System).

            3.4       Restricted Stock Grant.  As soon as possible after the
Effective Date and upon completion of the required securities filings by
Company, Executive shall be granted 300,000 shares of the Company's common
stock, par value $.01 per share (the "Restricted Stock"), on the terms and
conditions set forth in the ExpressJet Holdings, Inc. Stand-Alone Restricted
Stock Award Agreement (the "Inducement Grant Agreement"), attached hereto as
Exhibit 1, by and between Company and Executive.  Executive shall be eligible to
receive future grants of equity as determined by the Compensation Committee in
its sole discretion. 

ARTICLE IV:  TERMINATION OF EMPLOYMENT

            4.1       Company’s Right to Terminate.  Company, acting pursuant to
an express resolution of the Board of Directors of Company (the “Board of
Directors”), shall have the right to terminate Executive’s employment under this
Agreement at any time for any of the following reasons:

--------------------------------------------------------------------------------

                        (i)         upon Executive’s death;

            (ii)        upon Executive’s becoming incapacitated for a period of
at least 180 days by accident, sickness or other circumstance which renders him
mentally or physically incapable of performing the material duties and services
required of him hereunder on a full-time basis during such period;

            (iii)       for cause, which for purposes of this Agreement shall
mean Executive’s negligence or misconduct in the performance of, or Executive’s
abuse of alcohol or drugs rendering him unable to perform, the material duties
and services required of him pursuant to this Agreement;

            (iv)       for Executive’s material breach of any provision of this
Agreement which, if correctable, remains uncorrected for 30 days following
receipt by Executive of written notice by Company of such breach; or

            (v)        for any other reason whatsoever, in the sole discretion
of the Board of Directors.

            4.2       Executive’s Right to Terminate.  Executive shall have the
right to terminate his employment under this Agreement at any time for any of
the following reasons:

            (i)         the assignment to Executive of duties materially
inconsistent with the duties associated with the positions described in
paragraph 1.2 as such duties are constituted as of the Effective Date;

            (ii)        a material diminution in nature or scope of Executive’s
authority, responsibilities, or title from those applicable to him as of the
Effective Date;

            (iii)       the occurrence of material acts or conduct on the part
of Company or its respective officers or representatives that prevent Executive
from performing his duties and responsibilities pursuant to this Agreement;

            (iv)       Company requiring Executive to be permanently based
anywhere outside a major urban center in Texas; 

            (v)        the taking of any action by Company that would materially
adversely affect the commercially reasonable corporate amenities enjoyed by
Executive on the Effective Date, which, if correctable, remains uncorrected for
30 days following receipt by Company of written notice of objection by
Executive; or

            (vi)       a material breach by Company of any provision of this
Agreement which, if correctable, remains uncorrected for 30 days following
receipt by Company of written notice of such breach by Executive; or

            (vii)      for any other reason whatsoever, in the sole discretion
of Executive.

--------------------------------------------------------------------------------

            4.3       Payment Obligations Absolute.  Except as otherwise
provided in this Agreement, Company’s obligation to pay Executive the amounts
and to make the arrangements provided in Article V shall be absolute and
unconditional and shall not be affected by any circumstances, including, without
limitation, any set-off, counterclaim, recoupment, defense or other right which
Company (including its subsidiaries and affiliates) may have against him or
anyone else.  All amounts payable by Company shall be paid without notice or
demand.  Executive shall not be obligated to seek other employment in mitigation
of the amounts payable or arrangements made under any provision of Article V,
and the obtaining of any such other employment (or the engagement in any
endeavor as an independent contractor, sole proprietor, partner, joint venturer,
or otherwise) shall in no event effect any reduction of Company’s obligations to
make (or cause to be made) the payments and arrangements required to be made
under Article V.

ARTICLE V:  EFFECT OF TERMINATION



            5.1       Effect on Compensation.  Upon termination of the
employment relationship by either Executive or Company, regardless of the reason
therefor, all compensation and all benefits to Executive hereunder shall
terminate contemporaneously with termination of Executive’s employment, except
that:

            (i)         if such termination shall constitute an Involuntary
Termination prior to a Change in Control or after the date that is eighteen
months after a Change in Control (as such terms are defined in paragraph 5.4),
then, subject to the provisions of paragraphs 5.2, 5.3 and 5.6, (1) Company
shall provide Executive with Continuation Coverage (as such term is defined in
paragraph 5.4) for the Severance Period (as such term is defined in paragraph
5.4), (2) Company shall pay Executive the Monthly Severance Amount (as such term
is defined in paragraph 5.4) each month during the Severance Period, (3) Company
may, in the sole discretion of the Board of Directors or the Human Resources
Committee of the Board of Directors of Company, pay Executive a pro rata target
bonus as soon as administratively practicable after the decision to pay the pro
rata target bonus is made but in no event later than two and one half months
after the end of the calendar year in which the decision is made (provided,
however, that this clause (3) shall not apply if Company’s annual performance
bonus program with respect to such calendar year is intended to constitute a
“performance-based compensation” program for purposes of Section 162(m) of the
Internal Revenue Code of 1986, as amended (the “Code”), and the regulations
thereunder), and (4) Company shall provide Executive with Outplacement Services
(as such term is defined in paragraph 5.4); and

            (ii)        if such termination shall constitute an Involuntary
Termination or a termination by Executive of Executive’s employment with Company
for any reason encompassed by paragraphs 4.2(i), (ii), (iii), (iv), (v), or (vi)
and such termination occurs within eighteen months after a Change in Control,
then, subject to the provisions of paragraphs 5.2, 5.3 and 5.6, (1) Company
shall provide Executive with Continuation Coverage (as such term is defined in
paragraph 5.4) for the Severance Period (as such term is defined in paragraph
5.4), (2) if such Change in Control constitutes a change in control event (as
defined in Treasury regulation section 1.409A-3(i)(5)), then Company

--------------------------------------------------------------------------------

shall pay Executive on the effective date of such termination a lump-sum cash
payment in an amount equal to the sum of (A) two times the Executive’s base
salary pursuant to paragraph 3.1 at the rate in effect immediately prior to
Executive’s termination of employment, plus (B) two times the amount of
Executive’s annual base salary pursuant to paragraph 3.1 at the rate in effect
immediately prior to Executive’s termination of employment, multiplied by the
target rate under Company’s cash bonus program in effect for the year of
termination, (3) if such Change in Control does not constitute a change in
control event (as defined in Treasury regulation section 1.409A-3(i)(5)), then
Company shall pay Executive each month during the Severance Period an amount
equal to 1/24th of the sum of the amounts described in paragraphs 5.1(ii)(2)(A)
and (B), and (4) Company shall provide Executive with Outplacement Services (as
such term is defined in paragraph 5.4).  Notwithstanding anything contained
herein, if Executive’s employment with Company is terminated by reason of an
Involuntary Termination and a Change in Control occurs within six months
following such Involuntary Termination, then Executive shall, in lieu of the
payments and benefits described in paragraph 5.1(i) above, be entitled to the
payments and additional benefits described in this paragraph 5.1(ii), with such
additional payments and increased benefits to be delivered as if such
Involuntary Termination had occurred on the same date as, and immediately
following, the Change in Control (except that paragraph 5.1(ii)(3) shall be
deemed to apply instead of paragraph 5.1(ii)(2)).  

            (iii)       Notwithstanding anything in this Agreement or any other
agreement, contract and/or incentive award between Executive and Company to the
contrary, if Executive’s employment with Company is terminated by reason of an
Involuntary Termination or a termination by Executive of Executive’s employment
with Company for any reason encompassed by paragraphs 4.2(i), (ii), (iii), (iv),
(v), or (vi) following, a Change in Control that occurs within the first 12
months of the Effective Date of this Agreement, then Executive shall only be
entitled to receive (1) the base salary set forth in paragraph 3.1(i) for the
remainder of the two-year term set forth in paragraph 2.1, which will be paid as
a lump sum on the 30th day following a Change in Control unless such Change in
Control does not constitute a change in control event (as defined in Treasury
regulation section 1.409A-3(i)(5)), in which case, Company shall pay Executive
during the remainder of the two-year term in the regularly monthly salary
amounts that would have been paid if Executive were still employed; and (2) the
accelerated vesting of restricted shares awarded as part of the Inducement
Grant, strictly in accordance with the terms of that grant.

            5.2       Limitation of Remedies.  In light of the difficulties in
estimating the damages to Executive, if any, in the event Executive’s employment
is subject to an Involuntary Termination or any other termination of employment
for which benefits are provided to Executive pursuant to paragraph 5.1, Company
and Executive hereby agree (for themselves and for the express and directly
enforceable benefit of Company’s affiliates) that the payments and benefits, if
any, to be received by Executive pursuant to paragraph 5.1 shall be received by
Executive as liquidated damages and are acknowledged by Executive as the full
and exclusive remedy in the event of discharge or separation of any kind
whatsoever.  Payment of the compensation and benefits to Executive pursuant to
paragraph 5.1 shall be offset against any amounts to which Executive may

--------------------------------------------------------------------------------

otherwise be entitled under any and all severance plans and policies maintained
by Company or its affiliates.

            5.3       Certain Post-Termination Obligations.  As part of the
consideration for the compensation to be paid under this Agreement, to protect
the trade secrets and confidential information of Company and its affiliates
that have been and will in the future be disclosed or entrusted to Executive,
the business opportunities of Company and its affiliates that have been and will
in the future be disclosed or entrusted to Executive, the relationships with
customers of Company and its affiliates that have been and will in the future be
developed in Executive, the special training and knowledge relevant to
Executive’s employment responsibilities and duties, or the business goodwill of
Company and its affiliates that has been and will in the future be developed in
Executive, and as an additional incentive for Company to enter into this
Agreement, Company and Executive agree to the post-termination obligations set
forth in this Agreement.  All payments and benefits to Executive hereunder shall
be subject to Executive’s compliance with the following provisions for one full
year after the termination of Executive’s employment hereunder:



            (i)         Executive shall, upon reasonable notice, furnish such
information and proper assistance to Company and its affiliates as may
reasonably be required in connection with any litigation in which it or any of
its affiliates is, or may become, a party;

            (ii)        Executive will not, directly or indirectly for Executive
or for others, in any geographic area or market where Company or any of its
affiliates are conducting any business or have during the previous 12 months
conducted such business:

            (a)        engage in any Competitive Business (as defined below);

            (b)        render advice or services to, or otherwise assist, any
other person, association, or entity who is engaged, directly or indirectly, in
any Competitive Business with respect to such Competitive Business; or

            (c)        induce any employee of Company or any affiliate of
Company to terminate his or her employment with Company or such affiliate, or
hire or assist in the hiring of any such employee by any person, association, or
entity not affiliated with Company;

            (iii)       any public statements made by Executive concerning
Company or its affiliates, or their officers, directors, or employees shall be
submitted in writing for prior approval by Company’s public relations and legal
departments, and Executive shall not make any such public statements which are
not so approved; and

            (iv)       upon termination of employment, Executive shall (a)
promptly return to Company all property (including all keys, passes, credit
cards, documents, memoranda and computer hardware and software) of Company or
any of its affiliates or Continental then in his possession or control, and (b)
in the same manner as if he were still employed

--------------------------------------------------------------------------------

by Company, hold in confidence, and not disclose to any person, all business
plans, trade secrets, and confidential or proprietary information of Company or
any of its affiliates, and shall not use any such plans, secrets or information
in a manner which is detrimental to Company or its affiliates.

            For purposes of this paragraph 5.3, the term “Competitive Business”
shall mean the business of owning, acquiring, establishing, operating, and
maintaining a regional airline in the United States.  Notwithstanding the
foregoing, the noncompetition obligations set forth in this paragraph shall not
be considered violated if Executive becomes an employee, officer, consultant,
advisor, or member of the board of directors of a major, mainline airline;
provided however, that, if such airline also engages in a Competitive Business,
then this exception shall apply only if Executive’s primary duties, and the
principal portion of Executive’s working time, are related to the business of
such airline other than the Competitive Business.

            If Executive fails to comply with the above obligations, Company may
cease making any and all payments hereunder, and Company and Company’s
affiliates may cease extending benefits to Executive and may recover by
appropriate action instituted in any court of competent jurisdiction any
severance payments theretofore paid to Executive.  Executive agrees that the
obligations of Executive contained in this paragraph 5.3 are in addition to any
rights Company or Company’s affiliates may have in law or at equity, and that it
is not possible to measure in money the damages which may be suffered by Company
or Company’s affiliates if Executive breaches any of the provisions of this
paragraph 5.3.  Therefore, if Executive breaches any of the provisions of this
paragraph 5.3, each of Company and Company’s affiliates shall be entitled to an
injunction restraining Executive from violating such provisions.  If Company or
any affiliate of Company shall institute any action or proceeding to enforce any
such obligations, Executive hereby irrevocably waives the claim or defense that
Company or an affiliate of Company has an adequate remedy at law and agrees not
to assert in any such action or proceeding such claim or defense.  The foregoing
shall not prejudice Company’s or any of its affiliates’ right to require
Executive to account for and pay over to Company or a Company affiliate, and
Executive agrees to account for and pay over, the compensation, profits, monies,
accruals and other benefits derived or received by Executive as a result of any
transaction or occurrence constituting a breach of this paragraph 5.3.  The
duration of the obligations of Executive under this paragraph 5.3 shall be
extended by and for the term of any period during which Executive is in breach
of this paragraph 5.3.

            Company and Executive agree that the foregoing restrictions are
reasonable under the circumstances and that any breach of the covenants
contained in this paragraph 5.3 would cause irreparable injury to Company. 
Executive understands that the foregoing restrictions may limit Executive’s
ability to engage in certain businesses anywhere in the United States during the
period provided for above, but acknowledges that Executive will receive
sufficiently high remuneration and other benefits under this Agreement to
justify such restriction.  Further, Executive acknowledges that his skills are
such that he can be gainfully employed in non-competitive employment, and that
the agreement not to compete will in no way prevent him from earning a living;
however, in the event that Executive is unable to gain replacement employment,
he acknowledges that he accepted the provisions of this Agreement with the
knowledge that a period of unemployment was a possibility.  Nevertheless, if any
of the aforesaid restrictions are

--------------------------------------------------------------------------------

found by a court of competent jurisdiction to be unreasonable, or overly broad
as to geographic area or time, or otherwise unenforceable, the parties intend
for the restrictions therein set forth to be modified by the court making such
determination so as to be reasonable and enforceable and, as so modified, to be
fully enforced.  By agreeing to this contractual modification prospectively at
this time, Company and Executive intend to make this provision enforceable under
the law or laws of all applicable states so that the entire agreement not to
compete and this Agreement as prospectively modified shall remain in full force
and effect and shall not be rendered void or illegal.  Such modification shall
not affect the payments made to Executive under this Agreement.

            Executive will be reimbursed for legal fees in connection with his
attorney’s review of this provision, as well as the other provisions of the
Agreement in the amount of $2500.

            5.4       Certain Definitions and Additional Terms.  As used herein,
the following capitalized terms shall have the meanings assigned below:

            (i)         “Change in Control” shall have the meaning assigned to
such term in Company’s 2002 Stock Incentive Plan as in effect on the Effective
Date; provided, however, that in any circumstance in which the foregoing
definition would be operative and with respect to which the tax under Section
409A of the Code would apply or be imposed, but where such tax would not apply
or be imposed if the meaning of the term “Change in Control” met the
requirements of Section 409A(a)(2)(A)(v) of the Code, then the term “Change in
Control” herein shall mean, but only for the transaction so affected, a “change
in control event” within the meaning of Treasury regulation section
1.409A–3(i)(5);

            (ii)        “Continuation Coverage” shall mean that during the
portion, if any, of the Severance Period that Executive elects to continue
coverage for Executive and Executive’s eligible dependents under the Company’s
group medical, dental and vision plans under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended, and/or Sections 601 through 608 of the
Employee Retirement Income Security Act of 1974, as amended, the Company shall
promptly reimburse Executive on a monthly basis for the difference, if any,
between (1) the amount Executive pays to effect and continue such coverage and
(2) the amount charged to a similarly situated active employee of the Company
for similar coverage.  To the extent necessary to comply with Section 409A of
the Code, in the event Executive is a “specified employee” (as defined in
Treasury regulation section 1.409A-1(i)), such reimbursement shall commence on
the first day of the seventh month following Executive’s “separation from
service” (as defined in Section 409A(a)(2)(A)(i) and applicable administrative
guidance issued thereunder) and, on such first day of such seventh month,
Company shall reimburse Executive for all amounts that would have otherwise been
reimbursed pursuant to this paragraph but for the delay in such reimbursement
required pursuant to this sentence;

            (iii)       “Flight Privileges” shall mean flight privileges on each
airline operated by Company, ExpressJet, Continental or any of their respective
affiliates or any successor or successors thereto (the “System”), consisting of
space available flight passes for

--------------------------------------------------------------------------------

Executive and Executive’s eligible family members (as such eligibility was in
effect on November 1, 2007), a Universal Air Travel Plan (UATP) card (or, in the
event of discontinuance of the UATP program, a similar charge card permitting
the purchase of air travel through direct billing to Company, Continental,
ExpressJet or any successor or successors thereto (a “Similar Card”)) in
Executive’s name for charging on an annual, calendar-year basis up to the
applicable Annual Travel Limit (as hereinafter defined) with respect to such
year in value (valued identically to the calculation of imputed income resulting
from such flight privileges described below) of flights (in any fare class) on
the System for Executive, Executive’s spouse, Executive’s family and significant
others as determined by Executive, and payment by Company to Executive (while an
officer of Company) of an annual, calendar-year amount (not to exceed in any
year the Annual Imputed Income Payment (as hereinafter defined) with respect to
such year) sufficient to pay, on an after-tax basis (i.e., after the payment by
Executive of all taxes on such amount), the U.S. federal, state and local income
taxes on imputed income resulting from such flights (such imputed income to be
calculated during the term of such Flight Privileges at the lowest published or
unpublished fare (i.e., 21-day advance purchase coach fare, lowest negotiated
consolidator net fare, or other lowest available fare) for the applicable
itinerary (or similar flights on or around the date of such flight), regardless
of the actual fare class booked or flown, or as otherwise required by law), or
such other valuation methodology as may be adopted by Company or Continental
with respect to their valuation of UATP benefits generally or resulting from any
other flight privileges extended to Executive as a result of Executive’s service
as an officer of Company; provided, however, that the term “Flight Privileges”
shall not include (A) space-available flight passes on Continental or any
airline operated by Continental or any successor or successors thereto after the
first to occur of (1) the date Executive’s employment with Company and its
affiliates terminates for any reason whatsoever or (2) the  Exclusivity Ending
Date (as such term is defined in that certain Employee Benefits Separation
Agreement by and among Continental, Company, ExpressJet, and XJT Holdings, Inc.
dated as of April 17, 2002), or (B) a UATP card (or Similar Card) issued by or
used to charge flights on Continental or any airline operated by Continental or
any successor or successors thereto after the first to occur of (1) the date
Executive’s employment with Company and its affiliates terminates for any reason
whatsoever or (2) the last day of the Capacity Purchase Period (as such term is
defined in such Employee Benefits Separation Agreement);

            (iv)       “Involuntary Termination” shall mean any termination by
Company of Executive’s employment with Company for any reason other than those
reasons encompassed by paragraphs 4.1(i), (ii), (iii) or (iv). Non-renewal of
this Agreement at the end of a term pursuant to Section 2.1 shall not constitute
an Involuntary Termination or give rise to Executive’s right to any severance
amount or severance benefits under this Agreement;

            (v)        “Monthly Severance Amount” shall mean an amount equal to
one-twelfth of Executive’s annual base salary pursuant to paragraph 3.1 in
effect immediately prior to the termination of Executive’s employment;

--------------------------------------------------------------------------------

            (vi)       “Outplacement Services” shall mean commercially
reasonable outplacement services whereby the Company receives a substantial
business benefit by promoting a positive corporate image and maintaining
corporate morale, at Company’s cost and for a period of twelve months beginning
on the date of Executive’s termination of employment, to be rendered by an
agency selected by Executive and approved by the Board of Directors or the Human
Resources Committee of the Board of Directors of Company (with such approval not
to be unreasonably withheld); and

            (vii)      “Severance Period” shall mean the period commencing on
the date of Executive’s termination of employment and continuing for twenty-four
months; provided, however, that for purposes of providing Continuation Coverage
under paragraph 5.1, the “Severance Period” shall mean the period commencing on
the date of Executive’s termination of employment and continuing until the
earlier of (1) the date that is twenty-four months after the date of Executive’s
termination of employment or (2) the date upon which Executive ceases to be
eligible to receive continuation coverage under the Company’s plans pursuant to
the Consolidated Omnibus Budget Reconciliation Act of 1985, as amended, and/or
Sections 601 through 608 of the Employee Retirement Income Security Act of 1974,
as amended.

            As used for purposes of Flight Privileges, with respect to any year,
“Annual Travel Limit” shall mean an amount (initially $50,000) granted annually
(on a calendar-year basis and effective January 1 of each year) by Company to
Executive (such amount to be the same as that granted annually to officers of
Continental who are Vice Presidents of Continental).

            As used for purposes of Flight Privileges, with respect to any year,
the term “Annual Imputed Income Payment” shall mean an amount (initially
$50,000) granted annually (on a calendar-year basis and effective January 1 of
each year) by Company to Executive (such amount to be the same for each officer
of Company within an officer category and no less than the amount granted with
respect to Executive for the flight benefits program year 2010), which amount
shall be adjusted automatically upon any change in the valuation methodology
used to determine imputed income from flights (as compared with the valuation
methodology for imputed income from flights used by Company as of November 1,
2010), so as to preserve the benefit of up to $15,000.00 annually paid by
Company to negate the impact of imputed income  relative to the valuations
resulting from the valuation methodology used by Company as of November 1, 2010
(e.g., if a change in the valuation methodology results, on average, in flights
being valued 15% higher than the valuation that would result using the valuation
methodology used by Company as of November 1, 2010, then the Annual Imputed
Income Payment would be increased by 15%.  In determining any adjustment,
Company shall be entitled to rely on a good faith calculation performed by its
independent auditors based on a statistically significant random sampling of
flight valuations compared with the applicable prior valuations of identical
flights, which calculation may be provided to Executive upon request.  Company
will promptly notify Executive in writing of any adjustments to the Imputed
Income Payment described in this paragraph.  Subject to the Annual Imputed
Income Payment, the amount to be paid annually to Executive to negate the impact
of imputed income shall be paid no later than January 31 of the calendar year
following the calendar year for which it was awarded.  Any portion of the
Imputed Income Payment that remains unused at the end of the calendar year for
which it was awarded

--------------------------------------------------------------------------------

shall expire and be of no further use or value.  In the event Executive’s Flight
Privileges no longer extend to airlines operated by Continental or its
affiliates, the Annual Travel Limit and the Imputed Income Payment, as defined
above and as the same may have been adjusted prior to such time as contemplated
herein, shall each be reduced by 50 percent and shall thereafter continue in
effect and shall be adjusted from time to time as contemplated in the foregoing
paragraphs.

            As used for purposes of tax reporting of Flight Privileges, a year
may consist of twelve consecutive months other than a calendar year, it being
Company’s practice as of the date hereof for purposes of the tax reporting of
Flight Privileges to calculate taxable amounts for a calendar year based on the
fiscal period commencing on November 1 and ending on the following October 31
(for example, Flight Privileges used (i.e. “flown”) during the twelve-month
period from November 1, 2009 to October 31, 2010 are reported as a taxable
benefit for year 2010).

            As used for purposes of Flight Privileges, the term “affiliates”
when used with respect to Company, means any entity controlled by, controlling,
or under common control with Company.  For these purposes control of an entity
shall require the direct or indirect ownership of a majority of the outstanding
capital stock or other voting interests of such entity. For purposes of Flight
Privileges, however, Continental and Company shall not be deemed affiliates.

            No tickets issued on the System in connection with the Flight
Privileges may be purchased other than directly from Company, Continental,
ExpressJet or their respective successor or successors (i.e., no travel agent or
other fee or commission based distributor may be used), nor may any such tickets
be sold or transferred by Executive or any other person, nor may any such
tickets be used by any person other than the person in whose name the ticket is
issued.  Executive agrees that, after receipt of an invoice or other accounting
statement therefor, he will promptly (and in any event within 45 days after
receipt of such invoice or other accounting statement) reimburse Company,
Continental or ExpressJet, as appropriate, for all charges on his UATP card (or
Similar Card) that are not for flights on the System and that are not otherwise
reimbursable to Executive under the applicable policies of Company for
reimbursement of business expenses of officers of Company, or which are for
tickets in excess of the applicable Annual Travel Limit.  Executive agrees that
the credit availability under Executive’s UATP card (or Similar Card) may be
suspended if Executive does not timely reimburse Company, Continental or
ExpressJet, as appropriate, as described in the foregoing sentence or if
Executive exceeds the applicable Annual Travel Limit with respect to a year;
provided, that, immediately upon Company’s, Continental’s or ExpressJet’s, as
appropriate, receipt of Executive’s reimbursement in full (or, in the case of
exceeding the applicable Annual Travel Limit, beginning the next following year
and after such reimbursement), the credit availability under Executive’s UATP
card (or Similar Card) will be restored.

            The sole cost to Executive of flights on the System pursuant to use
of Executive’s Flight Privileges will be the imputed income with respect to
flights on the System charged on Executive’s UATP card (or Similar Card),
calculated throughout the term of Executive’s Flight Privileges at the lowest
published or unpublished fare (i.e., 21-day advance purchase coach fare, lowest
negotiated consolidator net fare or other lowest available fare) for the
applicable itinerary (or similar flights on or around the date of such flight),
regardless of the actual fare class booked

--------------------------------------------------------------------------------

or flown, or as otherwise required by law, and reported to Executive as required
by applicable law.  With respect to any period for which Company is obligated to
provide the Annual Imputed Income Payment described above, Executive will
provide to Company, upon request, a calculation or other evidence of Executive’s
marginal tax rate sufficient to permit Company to calculate accurately the
amount to be paid to Executive.

            Executive will be issued a UATP card (or Similar Card) and an
appropriate flight pass identification card, each valid at all times during the
term of Executive’s Flight Privileges.

Flight Privileges are intended to be used solely for personal reasons and may
not be used for business purposes. Accordingly, notwithstanding any provision
herein to the contrary, credit availability on Executive’s UATP card (or any
Similar Card) may be suspended, and Executive’s UATP card (or any Similar Card)
may be revoked or cancelled, if Executive’s UATP card (or any Similar Card) is
used for business purposes (other than business on behalf of Company) and, after
receiving written notice from the Company to cease such usage, Executive again
uses his UATP card (or any Similar Card) for any business purpose (other than
business on behalf of Company).  The parties agree that the Company’s and
ExpressJet’s obligations regarding Flight Privileges extend to the System.

            5.5       Code Section 280G Provisions.  Notwithstanding any other
provision of this Agreement, if by reason of Section 280G of the Code any
payment or benefit received or to be received by Executive in connection with a
Change in Control or the termination of Executive’s employment (whether payable
pursuant to the terms of this Agreement (“Contract Payments”) or any other plan,
arrangements or agreement with Company or an Affiliate (as defined below)
(collectively with the Contract Payments, “Total Payments”)) would not be
deductible (in whole or part) by Company, an Affiliate or other person making
such payment or providing such benefit, then the Contract Payments shall be
reduced (to zero if necessary) until no portion of the Total Payments is not
deductible by reason of Section 280G of the Code; provided, however, that no
such reduction shall be made unless the net after-tax benefit to Executive
shall, after such reduction, exceed the net after-tax benefit received by
Executive if no such reduction had been made and provided that if any reduction
is required, the Contract Payments (that constitute “parachute payments” within
the meaning of Section 280G of the Code) shall be reduced by the Company in its
reasonable discretion in the following order: (A) reduction of any cash
severance payments otherwise payable to the Executive that are exempt from
Section 409A of the Code, (B) reduction of any other cash payments or benefits
otherwise payable to the Executive that are exempt from Section 409A of the
Code, but excluding any payment attributable to the acceleration of vesting or
payment with respect to any stock option or other equity award with respect to
the Company's Common Stock that are exempt from Section 409A of the Code, (C)
reduction of any other payments or benefits otherwise payable to the Executive
on a pro-rata basis or such other manner that complies with Section 409A of the
Code, but excluding any payment attributable to the acceleration of vesting and
payment with respect to any stock option or other equity award with respect to
the Company's Common Stock that are exempt from Section 409A of the Code, and
(D) reduction of any payments attributable to the acceleration of vesting or
payment with respect to any stock option or other equity award with respect to
the Company's Common Stock that are exempt from Section 409A of the Code.  The
foregoing determination and all determinations under this paragraph 5.5 shall be
made by the Accountants (as defined below).  For purposes of this paragraph,
“net after-tax benefit” shall mean (i) the

--------------------------------------------------------------------------------

Total Payments that would constitute “parachute payments” within the meaning of
Section 280G of the Code, less (ii) the amount of all federal, state and local
income taxes payable with respect to such payments calculated at the maximum
marginal income tax rate for each year in which the foregoing shall be paid to
Executive (based on the rate in effect for such year as set forth in the Code as
in effect at the time of the first payment of the foregoing), less (iii) the
amount of excise taxes imposed with respect to the payments and benefits
described in (i) above by Section 4999 of the Code.  For purposes of the
foregoing determinations, (a) no portion of the Total Payments the receipt or
enjoyment of which Executive shall have effectively waived in writing prior to
the date of payment of a severance benefit to Executive hereunder shall be taken
into account; (b) no portion of the Total Payments shall be taken into account
which in the opinion of the Accountants does not constitute a “parachute
payment” within the meaning of Section 280G(b)(2) of the Code (without regard to
subsection (A)(ii) thereof); (c) the Contract Payments shall be reduced only to
the extent necessary so that the Total Payments in their entirety constitute
reasonable compensation for services actually rendered within the meaning of
Section 280G(b)(4) of the Code, in the opinion of the Accountants;  and (d) the
value of any non-cash benefit or any deferred payment or benefit included in the
Total Payments shall be determined by the Accountants in accordance with the
principles of Sections 280G(d)(3) and (4) of the Code.  For purposes of this
paragraph 5.5, the term “Affiliate” means Company’s successors, any person whose
actions result in a Change in Control or any corporation affiliated (or which,
as a result of the completion of the transactions causing a Change in Control
shall become affiliated) with Company within the meaning of Section 1504 of the
Code and “Accountants” shall mean Company’s independent certified public
accountants serving immediately prior to the Change in Control, unless the
Accountants are also serving as accountant or auditor for the individual, entity
or group effecting the Change in Control, in which case Company shall appoint
another nationally recognized public accounting firm to make the determinations
required hereunder (which accounting firm shall then be referred to as the
Accountants hereunder).  For purposes of making the determinations and
calculations required herein, the Accountants may make reasonable assumptions
and approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code, provided that the Accountant’s determinations must be made on the
basis of “substantial authority” (within the meaning of Section 6662 of the
Code).  All fees and expenses of the Accountants shall be borne solely by
Company.

            5.6       Code Section 409A Provisions.  Notwithstanding any other
provision of this Agreement, the following provisions shall apply:

            (i)         Executive shall be considered to have terminated
employment with Company only when Executive incurs a “separation from service”
with respect to Company within the meaning of Section 409A(a)(2)(A)(i) of the
Code and applicable administrative guidance issued thereunder;

            (ii)        to the extent that Executive is a specified employee, as
defined in Treasury regulation section 1.409A-1(i), and any stock of Company or
of any affiliate is publicly traded on an established securities market or
otherwise, no payment or benefit that is subject to Section 409A of the Code
shall be made under this Agreement on account of Executive’s separation from
service with Company within the meaning of Section

--------------------------------------------------------------------------------

  409A(a)(2)(A)(i) of the Code before the date that is the first day of the
seventh month beginning after the date of Executive’s separation from service
(or, if earlier, the date of death of Executive or any other date permitted
under Section 409A of the Code).  The foregoing delay shall not apply to any
payment or benefit hereunder if, pursuant to Treasury regulation section
1.409A-1(b)(9)(iii), such payment or benefit to be received by Executive
hereunder due to an involuntary separation from service does not exceed two
times the lesser of (1) Executive’s annualized compensation based upon
Executive’s annual rate of pay for services during the taxable year of Executive
preceding the year in which the termination of employment occurs (adjusted for
any increase during that year that was expected to continue indefinitely had no
termination of employment occurred) or (2) the maximum amount that may be taken
into account under a qualified plan pursuant to Section 401(a)(17) of the Code
for the year in which Executive has a separation from service, and that is paid
no later than the last day of the second year following the year in which the
separation from service occurs;

            (iii)       to the extent that any reimbursement is received or to
be received by Executive, such reimbursements shall be administered consistent
with the following additional requirements as set forth in Treasury regulation
section 1.409A-3(i)(1)(iv):  (1) Executive’s eligibility for benefits in one
taxable year will not affect Executive’s eligibility for benefits in any other
taxable year, (2) any reimbursement of eligible expenses will be made on or
before the last day of the taxable year following the taxable year in which the
expense was incurred, and (3) Executive’s right to benefits is not subject to
liquidation or exchange for another benefit; and

            (iv)       to the extent that any payment or benefit to be received
by Executive hereunder is to be offset hereunder (by way of example, pursuant to
paragraph 5.1 whereby the Company may set off any amounts owed by Executive to
Company against any obligation to pay the Monthly Severance Amount), such offset
may occur only if it would not result in an impermissible acceleration or
deferral under Section 409A of the Code.

ARTICLE VI:  MISCELLANEOUS



            6.1       Notices.  For purposes of this Agreement, notices and all
other communications provided for herein shall be in writing and shall be deemed
to have been duly given when personally delivered or when mailed by United
States registered or certified mail, return receipt requested, postage prepaid,
addressed as follows:

If to Company to:                   ExpressJet Airlines, Inc.
                                                            700 N. Sam Houston
Parkway West, Suite 200
                                                            Houston, Texas 
77067
                                                            Attention:  General
Counsel
            If to Executive to:                   Boardwalk Town Center
                                                            2207 Riva Row, #3216
                                                            The Woodlands, TX
77380

--------------------------------------------------------------------------------





or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices of changes of address shall be
effective only upon receipt.

            6.2       Applicable Law. This contract is entered into under, and
shall be governed forall purposes by, the laws of the state of Texas.



            6.3       No Waiver.  No failure by either party hereto at any time
to give notice of any breach by the other party of, or to require compliance
with, any condition or provision of this Agreement shall be deemed a waiver of
similar or dissimilar provisions or conditions at the same or at any prior or
subsequent time.

            6.4       Severability.  If a court of competent jurisdiction
determines that any provision of this Agreement is invalid or unenforceable,
then the invalidity or unenforceability of that provision shall not affect the
validity or enforceability of any other provision of this Agreement, and all
other provisions shall remain in full force and effect.

            6.5       Counterparts.  This Agreement may be executed in one or
more counterparts, each of which shall be deemed to be an original, but all of
which together will constitute one and the same agreement.

            6.6       Withholding of Taxes and Other Employee Deductions. 
Company and its affiliates may withhold from any benefits and payment made
pursuant to this Agreement all federal, state, city and other taxes as may be
required pursuant to any law or governmental regulation or ruling and all other
normal employee deductions made with respect to Company’s  employees generally.

            6.7       Headings; Affiliates.  The paragraph headings have been
inserted for purposes of convenience and shall not be used for interpretive
purposes.  Except as otherwise provided herein, for purposes of this Agreement,
the term “affiliate,” as applied to an entity (the “First Entity”), means an
entity who directly, or indirectly through one or more intermediaries, is
controlled by, is controlling, or is under common control with the First Entity.

            6.8       Gender and Plurals.  Wherever the context so requires, the
masculine gender includes the feminine or neuter, and the singular number
includes the plural and conversely.

            6.9       Successors.  This Agreement shall be binding upon and
inure to the benefit of Company and its successors, and in each case “successor”
shall include, without limitation, any person, association, or entity which may
hereafter acquire or succeed to all or substantially all of the business or
assets of Company by any means whether direct or indirect, by purchase, merger,
consolidation, or otherwise.  Except as provided in the preceding sentence and
in paragraph 1.2, this Agreement, and the rights and obligations of the parties
hereunder, are personal and neither this Agreement, nor any right, benefit or
obligation of any party hereto, shall be subject to voluntary or involuntary
assignment, alienation or transfer, whether by operation of law or otherwise,
without the prior written consent of the other party.

--------------------------------------------------------------------------------

            6.10     Effect of Termination.  Termination of the employment
relationship under this Agreement shall not affect any right or obligation of
any party which is accrued or vested prior to or upon such termination.

            6.11     Entire Agreement.  Except as provided in (i) the benefits,
plans, and programs referenced in paragraph 3.3 and any awards under Company’s
stock incentive plans, management bonus programs or similar plans or programs
adopted by Company or ExpressJet after the Effective Date and (ii) separate
agreements (if any) governing Executive’s Flight Privileges relating to other
airlines, this Agreement, as of the Effective Date, will constitute the entire
agreement of the parties with regard to the subject matter hereof, and will
contain all the covenants, promises, representations, warranties and agreements
between the parties with respect to employment of Executive by Company.  Any
modification of this Agreement shall be effective only if it is in writing and
signed by the party to be charged.

            6.12     Deemed Resignations.  Any termination of Executive’s
employment shall constitute an automatic resignation of Executive as an officer
of Company, ExpressJet and each affiliate of Company and ExpressJet, and an
automatic resignation of Executive from the Board of Directors (if applicable)
and from the board of directors of ExpressJet and of any affiliates of Company
or ExpressJet and from the board of directors or similar governing body of any
corporation, limited liability company or other entity in which Company,
ExpressJet or any affiliate holds an equity interest and with respect to which
board or similar governing body Executive serves as Company’s, ExpressJet’s or
such affiliate’s designee or other representative.

[Signatures begin on the following page.]

--------------------------------------------------------------------------------


            IN WITNESS WHEREOF, the parties hereto have executed this Agreement
as of the _15__ day of  _April______________, 2010, to be effective as of the
Effective Date.

                                                                                   
ExpressJet Holdings, Inc.

                                                                                   
By:       /s/ T. Patrick Kelly                               
                                                                                   
Patrick Kelly, Interim CEO

                                                                                   
“Executive”

                                                                                   
/s/ Thomas M. Hanley                                      
                                                                                   
Thomas M. Hanley



--------------------------------------------------------------------------------


EXHIBIT 1



EXPRESSJET HOLDINGS, INC.

STAND-ALONE RESTRICTED STOCK AWARD AGREEMENT



            As a material inducement for Thomas M. Hanley ("Executive") to enter
into the employment agreement dated April 19, 2010 (the "Employment Agreement"),
by and between ExpressJet Holdings, Inc., a Delaware corporation (the "Company")
and Executive, the Compensation Committee of the Company's Board of Directors
(the "Committee") hereby grants Executive the right to acquire restricted common
stock of the Company (the "Award") from its treasury, subject to the terms and
conditions of this Stand-Alone Restricted Stock Award Agreement (the
"Agreement").  Unless otherwise indicated, all terms used in this Agreement
shall have the meaning as defined in Section 10.  The principle features of the
Award are as follows:

Address of Executive:

Boardwalk Town Center
2207 Riva Row, #3216
The Woodlands, TX 77380


Date of Grant:

__________, 2010

Vesting Commencement Date:

April 19, 2010

Number of Covered Shares:

300,000




            1.         VESTING SCHEDULE AND RISK OF FORFEITURE.

                        (a)        Vesting Schedule.  Subject to Executive's
continuous employment with the Company or any Affiliate as its President and
Chief Executive Officer, the Covered Shares shall vest over a four-year period
in accordance with the following schedule (the "Vesting Schedule"):

Vesting Date

Nonforfeitable Percentage

1st anniversary of the Vesting Commencement Date

10% shall vest

2nd anniversary of the Vesting Commencement Date

10% shall vest, combined total of 20% vested

3rd anniversary of the Vesting Commencement Date

20% shall vest, combined total of 40% vested

4th anniversary of the Vesting Commencement Date

60% shall vest, combined total of 100% vested



Additionally, the Vesting Schedule shall be accelerated in the following two
circumstances:



                                    (i)         The Vesting Schedule for the
Covered Shares shall accelerate such that the nonforfeitable percentage, when
added to any previously vested percentages of Covered Shares subject to this
Award, shall equal fifty percent (50%) of the Covered Shares (in other words,
150,000 Covered Shares shall become vested), but only if the Company provides
Executive with notice, per the terms of Section 2.1 of the Employment Agreement,
that Executive's term (the "Term") will not be extended.  Notwithstanding the
foregoing, this Section 1(a)(i) shall apply only if Executive is continuously
employed with the Company through the last day of such Term.

--------------------------------------------------------------------------------

                        (ii)        The Vesting Schedule for the Covered Shares
shall accelerate on a sliding scale in accordance with the following schedule if
there is both: (i) a Change in Control of the Company, and (ii) within twelve
(12) months following consummation of such Change in Control Executive's
employment with the Company is terminated by reason of an "Involuntary
Termination" (as defined in Executive's Employment Agreement) or for any reason
encompassed by paragraphs 4.2(i) through (vi) of Executive's Employment
Agreement.



Date Change in Control Consummated

Nonforfeitable Percentage Accelerated

Within 90 days from the Date of Grant

10%

More than 90 days but less than 181 days from the Date of Grant

20%

More than 180 days but less than 271 days from the Date of Grant

30%

More than 270 days but less than 366 days from the Date of Grant

40%

More than 365 days but less than 546 days from the Date of Grant

50%

More than 545 days but less than 730 days from the Date of Grant

75%

730 days or more from the Date of Grant

100%



                        (b)        Risk of Forfeiture.  The Covered Shares shall
be subject to a risk of forfeiture until such time the risk of forfeiture lapses
in accordance with the Vesting Schedule.  All or any portion of the Covered
Shares subject to a risk of forfeiture shall automatically be forfeited and
immediately returned to the Company if Executive's continuous employment with
the Company as its President and Chief Executive Officer is terminated for any
reason.

            2.         Transfer Restrictions.  The Covered Shares issued to
Executive hereunder may not be sold, transferred by gift, pledged, hypothecated,
or otherwise transferred or disposed of by Executive (other than by will or by
the laws of descent or distribution) prior to the date when the Covered Shares
become vested pursuant to the Vesting Schedule.  Any attempt to transfer Covered
Shares in violation of this Section 2 shall be null and void and shall be
disregarded.  The terms of this Agreement shall be binding upon the executors,
administrators, heirs, successors and assigns of Executive.

            3.         Escrow of Covered Shares.  For purposes of facilitating
the enforcement of the provisions of this Agreement, Executive hereby agrees,
immediately upon receipt of the certificate(s) for the unvested Covered Shares,
to deliver the certificate(s), together with an Assignment Separate from
Certificate in the form attached to this Agreement as Exhibit A executed by
Executive, in blank, to the Secretary of the Company, or any other person
designated by the Company as escrow agent, as its attorney-in-fact to hold the
certificate(s) and Assignment Separate from Certificate in escrow and to take
all such actions and to effectuate all such transfers and releases as are in
accordance with the terms of the this Agreement.  Executive hereby acknowledges
that the Secretary of the Company, or the Secretary’s designee, is so appointed
as the escrow holder with the foregoing authorities as a material inducement to
enter into this Agreement and that the appointment is coupled with an interest
and is accordingly irrevocable.  The unvested Covered Shares and Assignment
Separate from Certificate shall be held by the Secretary or the Secretary’s
designee, in escrow, pursuant to the Joint Escrow Instructions of the Company
and Executive in the form attached hereto as Exhibit B until the unvested
Covered Shares are vested, or until such time as this Agreement is no longer in
effect.  Upon vesting of the unvested Covered Shares, the escrow agent shall
promptly deliver to

--------------------------------------------------------------------------------


Executive the certificate or certificates representing the Covered Shares in the
escrow agent’s possession belonging to Executive, and the escrow agent shall be
discharged of all further obligations hereunder; provided, however, that the
escrow agent shall nevertheless retain the certificate or certificates as escrow
agent if so required pursuant to other restrictions imposed pursuant to this
Agreement.  Executive agrees that if the Secretary of the Company, or the
Secretary’s designee, resigns as escrow holder for any or no reason, the
Committee shall have the power to appoint a successor to serve as escrow holder
pursuant to the terms of this Agreement.



            The Company, the Secretary or other designee shall not be liable for
any act it may do or omit to do with respect to holding the Covered Shares in
escrow and while acting in good faith and in the exercise of its judgment.  The
escrow holder may rely upon any letter, notice or other document executed by any
signature purported to be genuine and may resign at any time.



            4.         Additional Securities.  Any securities or cash received
as the result of an adjustment provided for in Section 12 (the "Additional
Securities") shall be retained in escrow in the same manner and subject to the
same conditions and restrictions as the Covered Shares with respect to which
they were issued, including the Vesting Schedule and risk of forfeiture
provisions.  If the Additional Securities consist of a convertible security,
Executive may exercise any conversion right, and any securities so acquired
shall constitute Additional Securities.  In the event of any change in
certificates evidencing the Company's common stock or the Additional Securities
by reason of any adjustment under Section 12 or a Change in Control, the escrow
holder is authorized to deliver to the issuer the certificates evidencing the
Shares or Additional Securities in exchange for the certificates of the
replacement securities.



            5.         Distributions.  The Company shall disburse to Executive
all regular cash dividends with respect to the Covered Shares and Additional
Securities, whether vested or otherwise, less the amount to satisfy any
applicable withholding obligations.



            6.         Taxes.  Executive hereby acknowledges and understands
that he may suffer adverse tax consequences as a result of his receipt of (or
purchase of), vesting in, or disposition of, the Covered Shares.  Executive
hereby represents that he has consulted with any tax consultants Executive deems
advisable in connection with the purchase, vesting, or disposition of the
Covered Shares and that Executive is not relying on the Company for any tax
advice.  In the event the Company determines that it has a tax withholding
obligation in connection with Executive's purchase of, vesting in, or
disposition of, the Covered Shares, Executive agrees to make appropriate
arrangements with the Company or Affiliate for the satisfaction of such
withholding.  Executive consents to the Company or Affiliate satisfying any
withholding obligation by withholding from other compensation due to Executive
in the event such satisfactory arrangements are not made.



                        (a)        Representations.  Executive has reviewed with
his own tax advisors the tax consequences of this investment and the
transactions contemplated by this Agreement, including any U.S. federal, state
and local tax laws, and any other applicable taxing jurisdiction.  Executive is
relying solely on such advisors and not on any statements or representations of
the

--------------------------------------------------------------------------------

Company or any of its agents.  Executive hereby acknowledges and understands
that he (and not the Company) shall be responsible for his or her own tax
liability that may arise as a result of this investment or the transactions
contemplated by this Agreement.



                        (b)        Section 83(b) Election.  Executive hereby
acknowledges that he has been informed that if he makes a timely election (the
"Election") pursuant to Section 83(b) of the Code to be taxed currently on any
difference between the fair market value of the Covered Shares and any purchase
price paid, this will result in a recognition of taxable income to Executive on
the date the Covered Shares were granted.  Absent such an Election, taxable
income will be measured and recognized by Executive at the time or times on
which the Covered Shares become vested.  Executive is strongly encouraged to
seek the advice of his own tax consultants in connection with the Covered Shares
granted pursuant to this Agreement, and the advisability of filing the Election
under Section 83(b) of the Code.  A form of Election under Section 83(b) is
attached hereto as Exhibit C.  EXECUTIVE ACKNOWLEDGES THAT IT IS EXECUTIVE'S
SOLE RESPONSIBILITY AND NOT THE COMPANY’S OR ANY AFFILIATE TO TIMELY FILE THE
ELECTION UNDER SECTION 83(b) OF THE CODE, EVEN IF EXECUTIVE REQUESTS THE
COMPANY, AFFILIATE OR THEIR REPRESENTATIVE TO MAKE THIS FILING ON EXECUTIVE'S
BEHALF.

            7.         Legality of Initial Issuance.  No Covered Shares shall be
issued unless and until the Company has determined that: (i) the Company and
Executive have taken all actions required to register the Covered Shares under
the Securities Act or to perfect an exemption from the registration requirements
thereof, if applicable; (ii) all applicable listing requirements of any stock
exchange or other securities market on which the Covered Shares are listed has
been satisfied; and (iii) any other applicable provision of state or U.S.
federal law or other applicable law has been satisfied.

            8.         Restrictive Legends.  Any share certificate evidencing
the Covered Shares issued hereunder shall be endorsed with the following legends
(in addition to any legend required under applicable U.S. federal, state
securities laws and under any other applicable law):

            (a)        On the face of the certificate:

"TRANSFER OF THIS STOCK IS RESTRICTED IN ACCORDANCE WITH THE CONDITIONS PRINTED
ON THE REVERSE OF THIS CERTIFICATE"

            (b)        On the reverse of the certificate:

"THE SHARES OF STOCK EVIDENCED BY THIS CERTIFICATE ARE SUBJECT TO AND
TRANSFERABLE ONLY IN ACCORDANCE WITH THAT CERTAIN EXPRESSJET HOLDINGS, INC.
STAND-ALONE RESTRICTED STOCK AWARD AGREEMENT, A COPY OF WHICH IS ON FILE AT THE
PRINCIPAL OFFICE OF THE COMPANY IN HOUSTON, TEXAS.  NO TRANSFER OR

--------------------------------------------------------------------------------

  PLEDGE OF THE SHARES EVIDENCED HEREBY MAY BE MADE EXCEPT IN ACCORDANCE WITH
AND SUBJECT TO THE PROVISIONS OF SAID AGREEMENT.  BY ACCEPTANCE OF THIS
CERTIFICATE, ANY HOLDER, TRANSFEREE OR PLEDGEE HEREOF AGREES TO BE BOUND BY ALL
OF THE PROVISIONS OF SAID AGREEMENT."

            9.         Restrictions on Transfer.

                        (a)        Stop-Transfer Notices.  Executive agrees
that, in order to ensure compliance with the restrictions referred to herein and
applicable law, the Company may issue appropriate "stop transfer" instructions
to its transfer agent, if any, and that, if the Company transfers its own
securities, it may make appropriate notations to the same effect in its own
records.

                        (b)        Rights of the Company.  The Company shall not
(i) record on its books the transfer of any Covered Shares that have been sold
or transferred in contravention of this Agreement or (ii) treat as the owner of
Covered Shares, or otherwise to accord voting, dividend or liquidation rights
to, any transferee to whom Covered Shares have been transferred in contravention
of this Agreement.  Any transfer of Covered Shares not made in conformance with
this Agreement shall be null and void and shall not be recognized by the
Company.

            10.       Certain Definitions.

                        (a)        The term "Affiliate" shall mean (i) any
corporation, partnership or other entity which owns, directly or indirectly, a
majority of the voting equity securities of the Company, and (ii) any
corporation, partnership or other entity of which a majority of the voting
equity securities or equity interest is owned, directly or indirectly, by the
Company.



                        (b)        The term "Change in Control" shall mean (i) a
merger of the Company with another entity, a consolidation involving the
Company, or the sale of all or substantially all of the assets of the Company to
another entity if, in any such case, the holders of equity securities of the
Company (and their respective affiliates) immediately prior to such transaction
or event do not beneficially own immediately after such transaction or event
equity securities of the resulting entity entitled to greater than 50% of the
votes then eligible to be cast in the election of directors generally (or
comparable governing body) of the resulting entity, (ii) the dissolution or
liquidation of the Company, (iii) when any person or entity, including a "group"
as contemplated by Section 13(d)(3) of the Securities Exchange Act 1934,
acquires or gains ownership or control (including, without limitation, power to
vote) of more than 50% of the combined voting power of the Company's outstanding
securities, or (iv) as a result of or in connection with a contested election of
the Company's Board of Directors, the persons who were members of the Board of
Directors immediately before such election shall cease to constitute a majority
of such Board.  For purposes of the preceding sentence, "resulting entity" in
the context of a transaction or event that is a merger or consolidation shall
mean the surviving entity unless

--------------------------------------------------------------------------------

the surviving entity is a subsidiary of another entity and the holders of common
stock of the Company receive capital stock of such other entity in such
transaction or event, in which event the resulting entity shall be such other
entity.

            11.       General Provisions.

                        (a)        Notice.  Any notice required by the terms of
this Agreement shall be given in writing and shall be deemed effective upon
personal delivery or upon deposit with the applicable government-sponsored
postal service, by registered or certified mail, with postage and fees prepaid. 
Notice shall be addressed to the Company at its principal executive office and
to Executive at the address that he most recently provided to the Company.

                        (b)        Successors and Assigns.  Except as provided
herein to the contrary, this Agreement shall be binding upon and inure to the
benefit of the parties to this Agreement, their respective successors and
permitted assigns.

                        (c)        No Assignment.  Except as otherwise provided
in this Agreement, Executive shall not assign any of his or her rights under
this Agreement without the prior written consent of the Company, which consent
may be withheld in its sole discretion.  The Company shall be permitted to
assign its rights or obligations under this Agreement, but no such assignment
shall release the Company of any obligations pursuant to this Agreement.

                        (d)        Severability.  The validity, legality or
enforceability of the remainder of this Agreement shall not be affected even if
one or more of the provisions of this Agreement shall be held to be invalid,
illegal or unenforceable in any respect.

                        (e)        Amendment.  Any provision of this Agreement
may be amended and the observance thereof may be waived (either generally or in
a particular instance and either retroactively or prospectively) only by a
written instrument signed by the parties hereto.

                        (f)         Administration.  Any determination by the
Committee in connection with any question or issue arising under this Agreement
shall be final, conclusive, and binding on Executive, the Company, and all other
persons.

                        (g)        Interpretation.  Any dispute regarding the
interpretation of this Agreement or the Covered Shares hereunder shall be
submitted by Executive or by the Company forthwith to the Committee, which shall
review such dispute at its next regular meeting.  The resolution of such a
dispute by the Committee shall be final and binding on all parties.

                        (h)        Headings.  The section headings in this
Agreement are inserted only as a matter of convenience, and in no way define,
limit or interpret the scope of this Agreement or of any particular section.

                        (i)         Counterparts.  This Agreement may be
executed simultaneously in two or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute one and the same
instrument.  Any counterpart or other signature delivered by

--------------------------------------------------------------------------------

facsimile shall be deemed for all purposes as being a good and valid execution
and deliver of this Agreement by that party.

                        (j)         Entire Agreement; Governing Law.  The
provisions of Executive's Employment Agreement are incorporated herein by
reference.  The Employment Agreement and this Agreement constitute the entire
agreement of the parties with respect to the subject matter hereof and supersede
in their entirety all prior undertakings and agreements of the Company and
Executive with respect to the subject matter hereof, and may not be modified
adversely to Executive's interest except by means of a writing signed by the
Company and Executive.  This Agreement is governed by the laws of the State of
Texas applicable to contracts executed in and to be performed in that country.

            12.       Adjustments.  In the event of any merger, reorganization,
consolidation, recapitalization, dividend or distribution (whether in cash,
shares or other property, other than a regular cash dividend), stock split,
reverse stock split, spin-off or similar transaction or other change in
corporate structure affecting the Company's common stock or the value thereof,
appropriate adjustments and other substitutions shall be made to the Covered
Shares taking into consideration the accounting and tax consequences, as the
Committee may determine to be appropriate in its sole discretion; provided,
however, that the number of Covered Shares shall always be a whole number.

            13.       No Guarantee of Continuous Employment.  EXECUTIVE
ACKNOWLEDGES AND AGREES THAT THE VESTING OF COVERED SHARES PURSUANT TO THE
VESTING SCHEDULE HEREOF IS EARNED ONLY BY CONTINUOUS EMPLOYMENT AS PRESIDENT AND
CEO OF THE COMPANY OR AFFILIATE, AT THE WILL OF THE COMPANY (NOT THROUGH THE ACT
OF BEING HIRED, BEING GRANTED THE RIGHT TO RECEIVE COVERED SHARES OR ACQUIRING
COVERED SHARES HEREUNDER).  EXECUTIVE FURTHER ACKNOWLEDGES AND AGREES THAT THIS
AGREEMENT, THE RIGHT GRANTED HEREUNDER, THE TRANSACTIONS CONTEMPLATED HEREUNDER
AND THE VESTING SCHEDULE SET FORTH IN THIS AGREEMENT DO NOT CONSTITUTE AN
EXPRESS OR IMPLIED PROMISE OF CONTINUED ENGAGEMENT AS AN EMPLOYEE OR CONSULTANT
FOR THE VESTING PERIOD, FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE IN
ANY WAY WITH EXECUTIVE'S RIGHT OR THE COMPANY’S/AFFILIATE’S RIGHT TO TERMINATE
EXECUTIVE'S RELATIONSHIP AS AN EMPLOYEE OR CONSULTANT AT ANY TIME, WITH OR
WITHOUT CAUSE.

            14.       Waiver.  Failure to insist upon strict compliance with any
of the terms, covenants, or conditions hereof will not be deemed a waiver of
such term, covenant, or condition, nor will any waiver or relinquishment of, or
failure to insist upon strict compliance with, any right or power hereunder at
any one or more times be deemed a waiver or relinquishment of such right or
power at any other time or times.

[SIGNATURES ON NEXT PAGE]

--------------------------------------------------------------------------------

            Your signature below indicates your agreement, understanding, and
acceptance that the Award is subject to all of the terms and conditions
contained in this Agreement.  Please be sure to read all of the provisions of
the Agreement which contains the specific terms and conditions of the Award,
copies of which you hereby acknowledge having received.

EXPRESSJET HOLDINGS, INC.                                       EXECUTIVE





By:                                                      
                                   
                                                           
                                                                                               
Thomas M. Hanley
Its:                                                       
                                   

                                                                                               
Date:                                                   
Date:                                                   





--------------------------------------------------------------------------------









EXHIBIT A

EXPRESSJET HOLDINGS, INC.

STAND-ALONE RESTRICTED STOCK AWARD AGREEMENT



Assignment Separate from Certificate

            FOR VALUE RECEIVED and pursuant to that certain Stand-Alone
Restricted Stock Award Agreement between the undersigned ("Executive") and
ExpressJet Holdings, Inc. (the "Company") dated ______________, ___ (the
"Agreement"), Executive hereby sells, assigns and transfers unto the Company
three hundred thousand (300,000) shares of common stock of the Company, standing
in Executive's name on the books of the Company represented by Certificate
No(s). __________________________, herewith, and does hereby irrevocably
constitute and appoint _______________ to transfer such common stock on the
books of the Company with full power of substitution in the premises.

            This Assignment may be used only as authorized by the Agreement.

Dated:  _______________,_____                              
Signature:                                                             

INSTRUCTIONS: Please do not fill in any blanks other than the signature line. 
The purpose of this assignment is to enable the Company to exercise the
forfeiture provisions as set forth in the Agreement, without requiring
additional signatures on the part of Executive.

--------------------------------------------------------------------------------




EXHIBIT B

EXPRESSJET HOLDINGS, INC.

STAND-ALONE RESTRICTED STOCK AWARD AGREEMENT



Joint Escrow Instructions

__________, ____

ExpressJet Holdings, Inc.

700 N. Sam Houston Parkway West, Suite 200

Houston, Texas 77067

Attn.:  Corporate Secretary

Dear Sir:

            As Escrow Agent for both ExpressJet Holdings, Inc. (the "Company"),
and the undersigned Executive ("Executive") of the 300,000 shares of common
stock (the "Covered Shares") of the Company, you are hereby authorized and
directed to hold the documents delivered to you pursuant to the terms of that
certain Stand-Alone Restricted Stock Award Agreement (the "Agreement") between
the Company and the undersigned, in accordance with the following instructions:

            1.         Executive irrevocably authorizes the Company to deposit
with you any certificates evidencing Covered Shares and any additions and
substitutions to the common stock as defined in the Agreement.  Executive does
hereby irrevocably constitute and appoint you as Executive's attorney-in-fact
and agent for the term of this escrow to execute with respect to these
securities all documents necessary or appropriate to make such securities
negotiable and to complete any transaction herein contemplated, including, but
not limited to, the filing with any applicable state blue sky authority of any
required applications for consent to, or notice of transfer of, the securities. 
Subject to the provisions of this Paragraph 1, Executive shall exercise all
rights and privileges of a member of the Company while the Covered Shares are
held by you.

            2.         Upon written request of Executive, but no more than once
per calendar year, you will deliver to Executive a certificate or certificates
representing so many shares of common stock as are not then subject to
forfeiture.

            3.         If at the time of termination of this escrow you should
have in your possession any documents, securities, or other property belonging
to Executive, you shall deliver all of the same to Executive and shall be
discharged of all further obligations hereunder.

            4.         Your duties hereunder may be altered, amended, modified
or revoked only by a writing signed by all of the parties hereto.

--------------------------------------------------------------------------------

            5.         You shall be obligated only for the performance of such
duties as are specifically set forth herein and may rely and shall be protected
in relying or refraining from acting on any instrument reasonably believed by
you to be genuine and to have been signed or presented by the proper party or
parties.  You shall not be personally liable for any act you may do or omit to
do hereunder as Escrow Agent or as attorney-in-fact for Executive while acting
in good faith, and any act done or omitted by you pursuant to the advice of your
own attorneys shall be conclusive evidence of such good faith.

            6.         You are hereby expressly authorized to disregard any and
all warnings given by any of the parties hereto or by any other person or
corporation, excepting only orders or process of courts of law and are hereby
expressly authorized to comply with and obey orders, judgments or decrees of any
court.  In case you obey or comply with any such order, judgment or decree, you
shall not be liable to any of the parties hereto or to any other person, firm or
corporation by reason of such compliance, notwithstanding any such order,
judgment or decree being subsequently reversed, modified, annulled, set aside,
vacated or found to have been entered without jurisdiction.

            7.         You shall not be liable in any respect on account of the
identity, authorities or rights of the parties executing or delivering or
purporting to execute or deliver the Agreement or any documents or papers
deposited or called for hereunder.

            8.         You shall not be liable for the outlawing of any rights
under the Statute of Limitations with respect to these Joint Escrow Instructions
or any documents deposited with you.

            9.         You shall be entitled to employ such legal counsel and
other experts as you may deem necessary properly to advise you in connection
with your obligations hereunder, may rely upon the advice of such counsel, and
may pay such counsel reasonable compensation therefor.

            10.       Your responsibilities as Escrow Agent hereunder shall
terminate if you shall cease to be an officer or agent of the Company or if you
shall resign by written notice to each party.  In the event of any such
termination, the Company shall appoint a successor Escrow Agent.

            11.       If you reasonably require other or further instruments in
connection with these Joint Escrow Instructions or obligations in respect
hereto, the necessary parties hereto shall join in furnishing such instruments.

            12.       It is understood and agreed that should any dispute arise
with respect to the delivery and/or ownership or right of possession of the
securities held by you hereunder, you are authorized and directed to retain in
your possession without liability to anyone all or any part of the securities
until such disputes shall have been settled either by mutual written agreement
of the parties concerned or by a final order, decree or judgment of a court of
competent jurisdiction after the time for appeal has expired and no appeal has
been perfected, but you shall be under no duty whatsoever to institute or defend
any such proceedings.

            13.       Any notice required or permitted hereunder shall be given
in writing and shall be deemed effectively given upon personal delivery or upon
deposit in a government-sponsored

--------------------------------------------------------------------------------

postal service, by registered or certified mail with postage and fees prepaid,
addressed to each of the other parties thereunto entitled at the following
addresses or at such other addresses as a party may designate by ten days’
advance written notice to each of the other parties hereto.

            14.       By signing these Joint Escrow Instructions, you become a
party hereto only for the purpose of said Joint Escrow Instructions; you do not
become a party to the Agreement.

            15.       This instrument shall be binding upon and inure to the
benefit of the parties hereto, and their respective successors and permitted
assigns.



            16.       These Joint Escrow Instructions shall be governed by the
laws of the State of Texas applicable to contracts executed in and to be
performed in that state.

[SIGNATURES ON NEXT PAGE]

--------------------------------------------------------------------------------


EXPRESSJET HOLDINGS, INC.                                       EXECUTIVE





By:                                                      
                                   
                                                           

                                                                                               
Thomas M. Hanley

Its:                                                       

ESCROW AGENT

                                                           

Corporate Secretary

Date:                                                   



--------------------------------------------------------------------------------






EXHIBIT C

ELECTION UNDER SECTION 83(b)

OF THE INTERNAL REVENUE CODE OF 1986

The undersigned taxpayer hereby elects, pursuant to Sections 55 and 83(b) of the
Internal Revenue Code of 1986, as amended, to include in taxpayer’s gross income
or alternative minimum taxable income, as the case may be, for the current
taxable year the amount of any compensation taxable to taxpayer in connection
with taxpayer’s receipt of the property described below

1.         The name, address, taxpayer identification number and taxable year of
the undersigned are as follows:

NAME:

ADDRESS:

IDENTIFICATION NO.:

TAXABLE YEAR:

2.         The property with respect to which the election is made is described
as follows: three hundred thousand (300,000) shares of common stock (the
"Shares") of ExpressJet Holdings, Inc., a Delaware company (the "Company").

3.         The date on which the property was transferred is:___________________
,______.

4.         The property is subject to the following restrictions:

The Shares may not be transferred and are subject to forfeiture under the terms
of an agreement between the taxpayer and the Company.  These restrictions lapse
upon the satisfaction of certain conditions contained in the agreement.

5.         The fair market value at the time of transfer, determined without
regard to any restriction other than a restriction which by its terms will never
lapse, of such property is:  $_________________.

6.         The amount (if any) paid for such property is:  $_________________.

The undersigned has submitted a copy of this statement to the person for whom
the services were performed in connection with the undersigned’s receipt of the
above-described property.  The transferee of such property is the person
performing the services in connection with the transfer of said property.

The undersigned understands that the foregoing election may not be revoked
except with the consent of the Commissioner of the Internal Revenue Service.

Dated: ______________________, _____                 
                                                                       

Taxpayer



--------------------------------------------------------------------------------

